DETAILED ACTION
This Office Action is in response to RCE filed May 13, 2022.
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 and 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) Regarding claim 1, it is not clear what “an aluminum-containing nitride intermediate layer” recited on line 14 refers to, because (a) it appears that the claimed aluminum-containing intermediate layer is directed to the low temperature AlN intermediate layer 112 in Fig. 1 of current application, (b) however, there is another aluminum-containing intermediate layer 115 in Fig. 1 of current application as disclosed in paragraph [0122] of current application, (c) in this case, it is not clear whether the further low temperature AlN intermediate layer 115 should be included in the “nitride semiconductor layers to be deposited on the substrate including the aluminum-containing nitride intermediate layer” recited on lines 21-22 since Applicants originally disclosed in paragraph [0071] of current application “the sum of the layer thicknesses of the nitride semiconductor layers to be deposited on the substrate and of the existing nitride intermediate layer (emphasis added)”, which includes only one “existing nitride intermediate layer” rather than the two “existing nitride intermediate” layers 112 and 115 in Fig. 1 of current application, and (d) therefore, it is not clear whether “an aluminum-containing intermediate layer” refers to the low temperature AlN intermediate layer 112 or both of the low temperature AlN intermediate layers 112 and 115 in Fig. 1 of current application.
(2) Further regarding claim 1, it is not clear what the “nitride semiconductor layers to be deposited on the substrate including the aluminum-containing nitride intermediate layer” recited on lines 21-22 refer to, because (a) Applicants do not specifically claim what these “nitride semiconductor layers to be deposited on the substrate” refer to except for the aluminum-containing nitride intermediate layer recited on line 22, which is also indefinite as discussed above, (b) in paragraph [0071] of current application, Applicants originally disclosed that “The reduction of this curvature includes in a preferred embodiment the step of providing a substrate, in particular a conductive silicon substrate whose thickness is at least DGaN×x, where DGaN denotes the layer thickness of the nitride semiconductor layer to be deposited on the substrate or, if more than one nitride semiconductor layer is to be deposited, the sum of the layer thicknesses of the nitride semiconductor layers to be deposited on the substrate and of the existing nitride intermediate layer, and where x in the case when a doped silicon substrate is used is at least 110, and in the case where an undoped substrate is used is at least 200 (emphases added)”, (c) in paragraph [0110] of current application, Applicants also refer to the elements “C” as “nitride semiconductor layers”, while other semiconductor layers including nitride semiconductors are labeled in different ways, and also, Applicants refer to the element “F” as “a low-temperature AlN or AlGaN intermediate layer”, (d) therefore, it does not appear that the “nitride semiconductor layers to be deposited on the substrate including the aluminum-containing nitride intermediate layer” recited on lines 21-22 include all of the nitride semiconductor layers to be deposited, but rather include only the second, third and fourth elements labeled “C” from the bottom in addition to the second element labeled “F” from the bottom in Fig. 1 of current application as explained in paragraph [0110] of current application contrary to Applicants’ arguments in the REMARKS filed December 22, 2020 and May 13, 2022, (e) furthermore, as the cited paragraph [0071] of current application suggests, Applicants originally used the phrase “the sum of the layer thicknesses of the nitride semiconductor layers to be deposited on the substrate and of the existing nitride intermediate layer (emphasis added)”, which appears to suggest that “the nitride semiconductor layers” are deposited on the substrate and also on the existing nitride intermediate layer 112 in Fig. 1 of current application, which would include some elements labeled “C”, but not the element labeled “A”, the element of the bottommost “B” and the element of the bottommost “C”, and (f) in this case, it is not clear what can be referred to as the “nitride semiconductor layers to be deposited” since the aluminum-containing nitride nucleation layer recited on line 3 such as an AlN or AlGaN nucleation layer and the aluminum-containing nitride buffer layer recited on line 5 such as an AlN or AlGaN buffer layer may not be some of the “nitride semiconductor layers to be deposited on the substrate including the aluminum-containing nitride intermediate layer” even though AlN and AlGaN are nitride semiconductor layers.
Claims 2-13 and 18-23 depend on claim 1, and therefore, claims 2-13 and 18-23 are also indefinite.
(3) Regarding claim 20, it is not clear what “other materials” recited on line 2 refer to, whether the masking layer is made of a plurality of “other materials” or made of a single material out of the “other materials”, and under what conditions the unspecified “other materials” prevent a wetting of the nucleation layer since a single material may or may not prevent a wetting of the nucleation layer depending on the condition(s) it is under.
(4) Further regarding claim 20, it is not clear how the “other materials” would “prevent a wetting of the nucleation layer” when the first masking layer is formed on “the aluminum-containing nitride buffer layer” as recited on line 7 of claim 1, and thus is not in physical contact with the nucleation layer; in other words, when the first masking layer and the nucleation layer are not in direct contact with each other, the first masking layer cannot influence a wetting process of the nucleation layer.
(5) Regarding claim 21, it is not clear whether the feature recited in claim 21 is a part of the claimed nitride semiconductor component, because (a) the feature of the top surfaces of the crystallite growth islands being non-parallel appears to be a part of an intermediate structure shown in Fig. 5b of current application, and (b) there does not appear to be a non-parallel top surfaces of the crystallite growth islands for the elements “C” in Fig. 1 of current application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 and 18-22, as best understood, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dadgar et al. (DE 101 52 092) in view of Ouchi et al. (US 6,852,968)
The limitations “a structure of coalesced crystallite growth islands” recited in claim 1, “layer planes of the gallium-containing first nitride semiconductor layer above a coalescence layer of the gallium-containing first nitride semiconductor layer have crystallite growth islands” recited in claim 1, “the crystallite growth islands in the layer planes above a coalescence distance of at least 600 nm from the first masking layer have an average size of at least 400 x 400 nm2 per crystallite such that a layer surface that is at least 80% closed is formed” recited in claim 2, and “top surfaces of the crystallite growth islands are non-parallel” recited in claim 21 are product-by-process limitations that do not structurally distinguish the claimed invention over the prior art.  Note that a product by process claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al, 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a product by process claim, and not the patentability of the process, and that an old or obvious product by a new method is not patentable as a product, whether claimed in product by process claims or not.  Note that applicant has the burden of proof in such cases, as the above case law makes clear.

Regarding claims 1 and 19, Dadgar et al. disclose a nitride semiconductor component (Fig. 1) comprising: a substrate with a silicon surface (n-Si Substrat); an aluminum-containing nitride nucleation layer (AlN:Si-Keimschicht or lower LT-AlN:Si) on the silicon surface of the substrate; an aluminum-containing nitride buffer layer (lower or upper LT-AlN:Si) on the aluminum-containing nitride nucleation layer; a first masking layer (SixNy) on the aluminium-containing nitride buffer layer, because the preposition “on” does not necessarily suggest “directly on”; a gallium-containing first nitride semiconductor layer (GaN:Si) on the first masking layer, the gallium-containing first nitride semiconductor layer having a structure of coalesced crystallite growth islands, which is directed to a product by process limitation as discussed above, wherein layer planes of the gallium-containing first nitride semiconductor layer above a coalescence layer of the gallium-containing first nitride semiconductor layer have crystallite growth islands, which is also directed to a product by process limitation as discussed above; adjoining the gallium-containing first nitride semiconductor layer is a nitride intermediate layer formed by an aluminum-containing nitride intermediate layer (AlGaN:Mg) and a gallium-containing second nitride semiconductor layer (GaN:Mg) on the aluminum-containing nitride intermediate layer, because (a) thefreedictionary.com defines to “adjoin” as “to be next to” or “to attach”, and (b) therefore, the gallium-containing first nitride semiconductor layer does not have to be in direct contact with the nitride intermediate layer, the nitride intermediate layer and the gallium-containing second nitride semiconductor layer forming a layer sequence; wherein the substrate is a silicon substrate.
Dadgar et al. differ from the claimed invention by not showing that the aluminum-containing nitride intermediate layer (AlGaN:Mg) has a thickness of up to 30 nanometers, and the thickness of the silicon substrate is at least DGaN∙x, wherein DGaN denotes a sum of layer thicknesses of nitride semiconductor layers to be deposited on the substrate including the aluminum-containing nitride intermediate layer, wherein x is 110 in the case of the silicon substrate being intentionally doped (claim 1), wherein the aluminum-containing nitride intermediate layer has a thickness in the range between 8 and 15 nanometers (claim 19).
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the aluminum-containing nitride intermediate layer can have a thickness of up to 30 nanometers, especially between 8 and 15 nanometers, and the thickness of the silicon substrate can be at least DGaN∙x as claimed, because (a) the thickness of the aluminum-containing nitride intermediate layer of AlGaN:Mg, which functions as a p-type cladding layer, should be controlled and optimized to efficiently confine charge carriers within the underlying multiple quantum well layer, and to allow transport of holes into the underlying multiple quantum well layer, (b) the thickness of the silicon substrate can be in the claimed range since the limitation “nitride semiconductor layers to be deposited on the substrate including the aluminum-containing nitride intermediate layer” is indefinite as discussed above under 35 USC 112, second paragraph, rejection, and thus one can pick some of, not all of, nitride semiconductor layers deposited on the substrate, and the thicknesses of the nitride semiconductor layers would be shrunk over time as the size of the nitride semiconductor component shrinks over time to form more nitride semiconductor components on the silicon substrate, while the thickness of the silicon substrate is determined by the manufacturer of a silicon wafer which has been commonly about 500 µm as disclosed by Ouchi et al. (col. 14, lines 44-45), and (c) the claims are prima facie obvious without showing that the claimed ranges of the thicknesses achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Regarding claims 2 and 3, Dadgar et al. in view of Ouchi et al. differ from the claimed invention by not showing that the crystallite growth islands in the layer planes above a coalescence distance of at least 600 nm from the first masking layer have an average size of at least 400 x 400 nm2 per crystallite such that a layer surface that is at least 80% closed is formed (claim 2), and the gallium-containing first nitride semiconductor layer has a layer thickness of between 800 nm and 1600 nm (claim 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the gallium-containing first nitride semiconductor layer GaN:Si can have a thickness of 600 nm or greater, and in the thickness of between 800 nm and 1600 nm, because (a) the thickness of the gallium-containing first nitride semiconductor layer GaN:Si should be controlled and optimized to improve the quality of the semiconductor layers formed on the gallium-containing first nitride semiconductor layer GaN:Si, and (b) a thicker gallium-containing first nitride semiconductor layer GaN:Si would result in better quality of the semiconductor layers formed on the gallium-containing first nitride semiconductor layer GaN:Si, minimizing defects formed in the semiconductor layers formed on the gallium-containing first nitride semiconductor layer.  When the thickness of the gallium-containing first nitride semiconductor layer GaN:Si has a thickness of at least 600 nm, the limitation of claim 2 is directed to a product by process limitation, especially when “at least 80% closed” can be 100% closed.
Regarding claim 18, Dadgar et al. in view of Ouchi et al. differ from the claimed invention by not showing that the gallium-containing second nitride semiconductor layer has a thickness in the range of 800 nanometers to 1600 nanometers.
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the gallium-containing second nitride semiconductor layer GaN:Mg can have a thickness in the range of 800 nanometers to 1600 nanometers, because the thickness of the gallium-containing second nitride semiconductor layer GaN:Mg should be controlled and optimized to improve the surface roughness of the gallium-containing second nitride semiconductor layer GaN:Mg on which a p-type electrode will be formed to improve an ohmic contact.
Regarding claims 20-22, Dadgar et al. further disclose that the first masking layer (SixNy) is made of silicon nitride or other materials that prevent a wetting of the nucleation layer (claim 20), top surfaces of the crystallite growth islands are non-parallel, which is inherent and is also directed to a product by process limitation, because the gallium-containing first nitride semiconductor layer GaN:Si is formed on a SixNy masking layer just like Applicants’ invention, wherein an average surface area of the crystallite growth islands is 0.36µm2, which is also directed to a product by process limitation (claim 21), and the silicon surface of the substrate is a (111) silicon surface ([0003]) (claim 22).

Response to Arguments
Applicants' arguments filed 1 have been fully considered but they are not persuasive.
Applicants’ arguments traversing the 35 USC 112(b) rejection of claim 1 on pages 8-10 of the REMARKS are not persuasive for the following reasons.  As the Examiner discussed above under 35 USC 112(b) rejections, Applicants originally disclosed only one nitride intermediate layer whose thickness is considered for the sum of the thicknesses.  However, Applicants originally disclosed two nitride intermediate layers, and therefore, it is not clear whether the thickness of only one nitride intermediate layer should be considered, or the thicknesses of both nitride intermediate layers should be considered.  Furthermore, Applicants implied that the nitride semiconductor layers are deposited on the existing nitride intermediate layer as discussed above, and therefore, it appears that the claimed nitride semiconductor layers do not include nitride semiconductor layers formed before the nitride intermediate layer is formed.
Applicants argue that “The claim does not merely recite “other materials” but instead recites “other materials that prevent a wetting of the nucleation layer.””  This argument does not appear to make sense and rather appears to be a circular logic, because it is not clear whether there is one material that prevents a wetting of the nucleation layer, not to mention a plurality of “other materials” that prevent a wetting of the nucleation layer.  In addition, Applicants do not specifically claim under what condition(s) the wetting of the nucleation layer is prevented, and even the same material may or may not be conducive to prevention of a wetting of the nucleation layer depending on the conditions under which the material is situated.
Applicants’ arguments traversing the 35 USC 112(b) rejection of claim 21 are not persuasive, because (a) Applicants originally disclosed in paragraph [0120] of current application that “The layer thickness of the GaN layer 110 is between 800 and 1600 nm”, that “An aluminium-containing nitride semiconductor intermediate layer in the form of a low-temperature AlN intermediate layer 112 is deposited on this for the strain engineering”, and that “The low temperature AlN intermediate layer has in this case a thickness of 8 to 15 nm”, (b) Applicants further originally disclosed in paragraph [0121] of current application that “The low temperature AlN intermediate layer increases the compressive stress component”, (c) therefore, the first GaN layer 110 in Fig. 1 of current application, which should correspond to the claimed gallium-containing first nitride semiconductor layer including the top surfaces of the crystallite growth islands, should have a flat top surface with a single crystalline structure since otherwise the thin AlN intermediate layer 112, which has a thickness of only about 100th of the thickness of the first GaN layer 110 as Applicants originally disclosed in paragraph [0120] of current application, would not be able to apply a compressive stress, and (d) in other words, when the top surface of the first GaN layer 110 including the crystallite growth islands is rough and non-parallel as shown in the intermediate structure of Fig. 5b of current application, the thin AlN intermediate layer 112 would be buried inside the cavities between the crystalline growth islands, and the thin AlN intermediate layer 112 deposited on the rough surfaces of the crystallite growth islands would apply stress that would substantially cancel each other.
Applicants argue that “This is improper since these islands, while embedded in a layer, nevertheless have structure and crystal faces that remain in the final product”, that “That is, even if a flat layer is formed by growing crystal islands, those islands remain in the layer as plane faces and chemical bond orientations”, and that “Therefore, this structure cannot be dismissed as a mere process resulting in a flat layer.”  These are mere allegations without Applicants’ providing any substantiating evidence.  While the intermediate structure may have been shown in Fig. 5b of current application, Applicants did not originally disclose whether the crystallite growth islands shown in Fig. 5b of current application would be found in the final structure shown in Fig. 1 of current application, because (a) Applicants originally disclosed in paragraph [0120] of current application that “The layer thickness of the GaN layer 110 is between 800 and 1600 nm”, that “An aluminium-containing nitride semiconductor intermediate layer in the form of a low-temperature AlN intermediate layer 112 is deposited on this for the strain engineering”, and that “The low temperature AlN intermediate layer has in this case a thickness of 8 to 15 nm”, (b) Applicants further originally disclosed in paragraph [0121] of current application that “The low temperature AlN intermediate layer increases the compressive stress component”, (c) therefore, the first GaN layer 110 in Fig. 1 of current application, which should correspond to the claimed gallium-containing first nitride semiconductor layer, should have a flat top surface with a single crystalline structure since otherwise the thin AlN intermediate layer 112, which has a thickness of only about 100th of the thickness of the first GaN layer 110 as Applicants originally disclosed in paragraph [0120] of current application, would not be able to apply a compressive stress, and (d) in other words, when the top surface of the first GaN layer 110 is rough and is not single crystalline as shown in the intermediate structure of Fig. 5b of current application, the thin AlN intermediate layer 112 would be buried inside the cavities between the crystalline growth islands, and the thin AlN intermediate layer 112 deposited on the rough surfaces of the crystallite growth islands would apply stress that would substantially cancel each other.
On page 13 of the REMARKS, Applicants alleged that the Examiner cited the Moore’s Law.  However, the Examiner did not insinuate the Moore’s Law, but rather stated that, with the advancement of the semiconductor technology, the size of the nitride semiconductor component would shrink over time.  Furthermore, Applicants do not claim an LED in claim 1, but rather claim “A nitride semiconductor component”.  One of ordinary skill in the art readily recognizes that a thick nitride semiconductor material was used in the past, while the thickness of nitride semiconductor materials used has been shrunk over time; see, for example, Fig. 6 of Manabe et al. (US 5,620,557) where the thickness of the GaN-based semiconductor layers is microns thick (col. 3, lines 46-47 and 66, and col. 4, line 5), while the GaN-based semiconductor layers disclosed by Dadgar et al. (DE 101 52 092) are thinner than those thicknesses disclosed by Manabe et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takeya et al. (US 6,870,193)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        September 26, 2022
/JAY C KIM/Primary Examiner, Art Unit 2815